Citation Nr: 9916902	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1975 to 
September 1979. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted a 10 percent 
disability evaluation for lumbosacral strain effective April 
6, 1997.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

The veteran filed a timely notice of disagreement and 
substantive appeal.  In the March 1998 substantive appeal, 
the veteran raised the issue of entitlement to an effective 
date earlier than April 6, 1997.  The RO construed those 
statements as notice of disagreement to the effective date 
issue.  The RO issued a statement of the case as regards the 
earlier effective date in April 1998.  The veteran has not 
perfected an appeal as to this issue by submitting a timely 
filed VA Form 9.  In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (Absent a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board has no 
authority to proceed to a decision).  Therefore, the issue of 
an earlier effective date is not properly before the Board.  

This appeal is limited to the issue on the title page of this 
decision.


REMAND

As a preliminary matter, the Board notes that the veteran 
submitted private treatment records following certification 
of his appeal to the Board and subsequent to the travel Board 
hearing in April 1999.  As such, those records have not been 
considered by the agency of original jurisdiction.  Of note, 
the veteran did not attach a statement waiving RO 
consideration in favor of direct review by the Board.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Court has held that the duty to 
assist the veteran includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The most recent outpatient treatment reports from High Desert 
Medical Group dated from January 1997 to July 1997 reflect a 
diagnosis of chronic musculoskeletal complaints (knee, back, 
and shoulder), specifically chronic lower back and hip pain 
in January 1997.  The March 1997 entries reflect recurrent 
muscle spasms in the right lower back and chronic low back 
pain of increasing severity.  On examination, there was 
decreased range of motion on flexion with right paraspinal 
muscle tenderness at lumbar (L) 4-5 level.  The assessment 
was chronic low back pain.  In April 1997, there was 
tenderness over the right sacroiliac joint only.  The x-ray 
of the lumbar spine was normal.  The diagnosis was right 
sacroiliac strain.  In May 1997, there was low back pain over 
the right sacroiliac area and there was no reported 
improvement.  The veteran had decreased range of motion and 
increased pain.  The diagnosis was right sacroiliac joint 
strain.  

A consultation report from Antelope Valley Neuroscience 
Medical Group dated in July 1997 reflects that the veteran 
recalls doing something strange to his back in 1976 and that 
his back pain has progressively worsened.  He has had flare-
ups; most of the time the pain is just in the back.  
Medications were tried (narcotics and muscle relaxants) as 
well as physical therapy but these were not able to 
completely resolve the pain.  On the day of the examination, 
the pain was, aside from in the back, also causing some pain 
shooting down into both legs to the knees, more so on the 
right side.  The June 1997 MRI showed a 4-mm protrusion disk 
at L4-5, more on the right side.  The veteran denied any 
weakness or urinary incontinence.  He had pain in his back, 
shooting down into both legs to the knees, more on the right 
side.  On examination, the deep tendon reflexes were 1+ and 
symmetric bilaterally.  Babinski's was downgoing.  The motor 
examination was normal.  The straight leg-raising test was 80 
degrees on the left and about 40 degrees on the right.  The 
veteran could not bend forward because of the pain in his 
back.  The tandem gait was normal.  The veteran could walk on 
his tiptoes and heels normally.  The impression was chronic 
back pain and rule out right L4-5 radiculopathy.  The 
physician recommended that an EMG of the right lower 
extremity be conducted as well as a myelogram and CAT scan to 
see if the veteran needed any surgical treatment or 
conservative treatment.  The examiner noted that the veteran 
was seeking permanent disability and that would depend on 
further test results.  

VA outpatient treatment reports dated for the period of June 
to July 1997 reflect that the veteran complained of pain with 
occasional radiation to the right hip.  It was difficult to 
work, bend, or lean because of the back pain.  A June 1997 
evaluation reflects chronic back pain - most likely muscle 
spasm.  Straight leg raising was positive secondary to back 
pain.  The June 1997 MRI showed no disc protrusion.  A July 
1997 report reflects that the veteran complained of 
occasional muscle spasm in his back.  He medicated with 
Flexeril without significant improvement.  On examination, 
the back manifested slight tenderness, paraspinally on the 
right at level L3-4.  Range of motion, forward flexion 90/90 
degrees.  Extension was 20/20 degrees.  Lateral flexion 
bilaterally was 20/20 degrees.  Straight leg raising was 
negative.  

The VA examination report dated in August 1997 reflects that 
the veteran had constant pain that radiates down both legs.  
The pain increased with bending, lifting, and prolonged 
sitting.  The veteran had right leg weakness with flare-ups, 
stiffness of his low back, and swelling.  Work aggravated his 
back.  He had had physical therapy without success and took 
non-steroidal antiinflammatory drugs without relief.  The 
veteran was unemployed.  On examination, there was no 
inflammation, deformity, or muscle atrophy.  There was 
tenderness and swelling.  Range of motion of the back: 
flexion was 70 degrees, extension was 35 degrees, left 
lateral rotation was 50 degrees, right lateral rotation was 
70 degrees, left lateral flexion was 70 degrees, and right 
lateral flexion was 80 degrees.  There was no difference 
between active and passive range of motion.  Sensation was 
intact bilaterally.  Muscle strength was 5/5.  Reflexes were 
2+.  Straight leg raising was negative bilaterally while 
sitting.  The bone scan reflected normal hips.  The June 1997 
MRI reflects L5/S1 mild dissication and narrowing, 3-mm broad 
right paramedian protrusion-does not indent the sac.  Nudges 
traversing right S1 in right recess and slightly flattened 
it.  There was no stenosis.  L4/5 mild dissication and 
narrowing, 3-4 mm right foraminal protrusion with 2-3 mm 
posterior prominence-indents the sac.  There was mild to 
moderate right "NRC" stenosis and mild reduction of the 
central canal.  The diagnosis was chronic low back pain with 
bulging disks at L4-5 and L5-S1, stenosis and impingement on 
spinal canal, and degenerative disk disease.  

The Board observes that in light of the MRI findings, the 
veteran's complaints, the private physician's recommendations 
and the VA outpatient reports, the 1997 VA examination is 
inadequate for rating purposes.  Specifically, a 
comprehensive neurological and orthopedic examination was not 
completed to provide a clear disability picture as it relates 
to the low back disability.  As noted above, potential 
applicable diagnostic codes include 5293 (intervertebral disc 
syndrome), 5294 (sacroiliac injury and weakness), and 5295 
(lumbosacral strain).  Further, it appears that the August 
1997 VA examination did not consider the requirements of 38 
C.F.R. §§ 4.40 and 4.45, in addition to functional loss due 
to pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); see also VAOPGCPREC 36-97 (diagnostic 
code 5293 involves loss of range of motion and that 
provisions of sections 4.40 and 4.45 must be applied when 
rating under diagnostic code 5293); Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The Board concludes that a thorough and contemporaneous 
medical examination is warranted before this claim may be 
adjudicated.  Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995) 
(quoting Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991)); Seals v. Brown, 8 Vet. App. 291, 296 (1995).  When 
an examination report does not contain sufficient detail, the 
report should be returned as inadequate.  38 C.F.R. §§ 4.2, 
4.70 (1998); VA Adjudication Procedure Manual M-21 Part VI, § 
1.07(d) ("Manual M-21-1").  

The Board notes that the veteran has also contended that his 
service-connected back disorder has resulted in interference 
with employment.  On remand, the RO should consider whether 
an extraschedular evaluation is in order in this case under 
38 C.F.R. § 3.321(b)(1) (1998).

To ensure full compliance with the laws and regulations 
governing the VA's duty to assist requirement and 38 C.F.R. § 
19.9 (1998), the claim is Remanded to the RO for the 
following development: 

1. The RO should request that the veteran 
provide the names, addresses, and the 
approximate dates of treatment for the 
low back disability since September 
1996.  Employer medical records for 
the pertinent time frame should also 
be sought.  After securing the 
necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2. The RO should schedule the veteran for 
a comprehensive VA neurological and 
orthopedic examination with pertinent 
studies, to identify the current 
clinical pathology and subjective 
symptoms attributable to the veteran's 
service-connected lumbosacral strain.  
Any other pathology of the low back, 
including degenerative disc disease at 
L4-5 and at L5-S1 and any impairment 
attributable thereto, should be 
identified and the examiners should 
address the relationship, if any, 
between such pathology and the 
veteran's service-connected 
lumbosacral strain.  If no 
relationship is found, impairment 
attributable to the veteran's service-
connected disability and other 
disability should be distinguished to 
the extent possible.  If a 
relationship is found, the examiners 
should include a discussion of the 
other pathology in the context of the 
findings requested on examination as 
described below.  The examiners should 
fully discuss the rationale for any 
conclusions reached in this regard.  
It is imperative that the claims 
folder and this remand be made 
available for use by the examiner so 
that the veteran's medical history can 
be reviewed.

All indicated studies should be 
conducted.  Specifically, an EMG, 
myelogram, and CAT scan as 
recommended by the private physician 
to assess whether surgical or 
conservative treatment is warranted.  
The examination report should include 
a full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  
All findings should be recorded in 
detail, including range of motion of 
the veteran's lumbosacral spine, 
recorded in degrees, with a notation 
as to the normal range of motion of 
the lumbosacral spine, functional 
loss, and whether pain results in 
additional limitation of motion.  
Tests of strength and endurance 
should be addressed.  The examiner is 
requested to document the frequency 
and dose of any analgesic or non-
steroidal anti-inflammatory agents 
the veteran uses for pain relief, in 
addition to whether the veteran had 
taken any prior to the examination.  

A complete rationale for any 
conclusion reached should be 
provided.  A comprehensive 
typewritten report, which represents 
consideration of the examination 
findings, as well as the history of 
the veteran's disability, should 
address these questions and provide 
bases for any conclusions.  A copy of 
the report should be inserted into 
the claims folder.

3. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full, 
considering VAOPGCPREC 36-97 and 
Deluca v. Brown, 8 Vet. App. 202 
(1995).  If the requested examinations 
do not include all studies, findings 
or opinions requested and required by 
the above opinion, appropriate 
corrective action should be 
implemented.  38 C.F.R. §§ 4.2, 4.70.  

4. Thereafter, the RO should 
readjudicate, in light of the 
additional evidence, the claim for a 
disability rating in excess of 10 
percent for a low back disability 
considering all applicable diagnostic 
codes.  The rating should also reflect 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  

5. If the determination remains adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  The 
veteran and his representative should 
be afforded the applicable time to 
respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


